Citation Nr: 1140548	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to June 1978.  He received a general discharge under honorable conditions.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at a May 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In July 2008 and August 2009, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Board granted service connection for a psychiatric disability, namely schizoaffective disorder and depressive disorder.  In its August 2009 remand, it instructed the agency of original jurisdiction (AOJ) to implement the grant of service connection for a psychiatric disability and to assign an initial rating for that disability.  Thereafter, the AOJ was instructed to readjudicate the claim for a TDIU.

Following the August 2009 remand, the AOJ received information indicating that the Veteran's discharge may have been a result of his conviction by a general court marshal.  

Benefits are not payable where a former service member was discharged or released by reason of the sentence of a general court martial, unless the former service member was insane at the time of the acts giving rise to the discharge.  38 U.S.C.A. § 5303(a)-(b) (West 2002); 38 C.F.R. § 3.12(c)(3) (2011).

A deferred rating decision dated in March 2011 indicates that a character of discharge determination was to be made.  It does not appear that this determination has been made.  Such a determination is relevant to the question of whether the Veteran is eligible for TDIU.  

As noted by the Veteran's representative in a March 2011 letter, the Board's August 2009 remand instructions were never completed.  It does not appear that the line of duty determination has been made

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the Board's grant of service connection for a psychiatric disability has not been implemented and an initial rating has not been assigned for that disability, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its August 2009 remand.

The Veteran's current percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2010).  However, it appears that with the inclusion of the now service-connected psychiatric disability, his service-connected disabilities would have been ratable at a level that met the percentage requirements.  Moreover, evidence associated with the Veteran's claims file reflects that his now service-connected psychiatric disability precludes gainful employment and VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

Evidence associated with the Veteran's claims file reflects that he may have applied for and been denied Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.
 
Following the Board's August 2009 remand, evidence pertinent to the issue of entitlement to a TDIU has been associated with the Veteran's claims file.  However, no supplemental statement of the case (SSOC) was ever issued and it does not appear as if the new evidence was considered by the AOJ.  Thus, the Board is also required to remand this issue for issuance of the necessary SSOC.  See 38 C.F.R. § 19.37 (2010) (requiring issuance of a SSOC when pertinent evidence is received prior to transfer of an appeal to the Board).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the character of the Veteran's discharge from service is a bar to VA benefits.

2.  Depending on its determination with regard to the character of the Veteran's discharge, the AOJ should implement the Board's August 2009 decision regarding the grant of entitlement to service connection for a psychiatric disability or take action consistent with its determination that the character of discharge is a bar to benefits (including consideration of whether service connection for the psychiatric disability should be severed). 

3.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for a TDIU.  

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

4.  If, after completion of instructions 1 through 3 above, the appellant's character of discharge is not a bar to the payment of VA benefits, and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

